Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Analysis
After further consideration pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Group 1 and 2, as set forth in the Office action mailed on 8/19/2020, is hereby withdrawn. Thus, claims 1-11, 16-19, 21, 25-29, 33-35, 39-42, 44 are being examined in this office action.
	In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.	 
Claim Objections
Claims 11 and 16 are objected to because of the following informalities:  
Claim 11 states, “and wherein the storage indication is represented”. Claim 11 depends on claim 9 which doesn’t state any storage indication. This is listed in claim 10. The dependency of claim 11 should be changed to claim 10. 
Claim 16 states in its last line “communicates with the device”. Claim 16 is an apparatus claim. Thus the last line of claim 16 should state “with the apparatus”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, 25 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and similarly claims 16, 25 and 39 state an identification of a target backhaul model and communicating using the target backhaul model. It is not clear to the examiner what explicitly the backhaul model comprises within the scope of the invention in the claim. A backhaul model consists of many sections and subsections, what aspect of the backhaul model is being claimed? Furthermore, within the broadest reasonable interpretation of the claim language, the term “model” is not clear since a backhaul model in the context of the claim can comprise, for example a backhaul network in which case different networks can be the different models.  
Claims 4, 6 and 28 recites the limitation "wherein the configuration information associated with target backhaul modes is obtained from the PMA" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. Claims 4, 6 and claim 28 depend on claim 3 and 27 respectively. Claims 3 and 27 state “obtaining the configuration information…from the OLT or a PMA”. The examiner selects the OLT portion of the “or” statement thereby creating an antecedent basis for dep claims 4, 6 and claim 28.
Claims 4 and 28 states, “wherein the configuration information associated with the target backhaul model is obtained from the PMA and the apparatus is further caused to…transmit an indication of the target backhaul model to the PMA…receive from the PMA, the configuration information”. This part of the claim language is vague and confusing. Firstly, lines 1-3 of the claims states that the configuration information is already obtained by the PMA and then the apparatus is further caused to receive from the PMA, the configuration information. How is the configuration information, which is already received by the DPU, is somehow getting received again by the DPU? Step 640 of Fig. 6 only occurs once which is not consistent with the claim language. Furthermore, it is not clear to the examiner if the transmit, receive, configured and communicate steps of claims 4 and 28 are occurring after the obtaining step in lines 1-3 of the claims i.e. it is not clear what the order of the steps are including the preamble of each claim 4 and 28.
Claim 6 is rejected under 112b as it depends from 112b rejected claim 4.
Claims 21 and 44 both state “wherein the storage indication”. Claims 21 and 44 depend on claims 16 and 39 respectively and neither of the claims make a note of a storage indication. There is insufficient antecedent basis for this limitation in the claims.
	Claims 2, 3, 5, 7-11, 17-19, 26, 27, 29, 33-35, 40-42 are also rejected under 112b as they depend on claims that are also rejected under a 112b rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 8, 16-19, 25-27, 29 and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2016/0248512) in further view of Broadband Forum (TR-156: Using GPON Access in the context of TR-101 Issue 3) hereon after BBF.
Regarding claim 1, Yu teaches an apparatus (fig. 2, apparatus 300), comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus to: receive a message comprising an identification of a target connection from an optical line terminal (OLT) in an optical network (Fig. 2, OLT 200; paragraph [0073], lines 13-14); parse the received message to obtain the identification of the target connection (paragraph [0073], lines 14-17); and communicate with the OLT using the target connection (paragraph [0072], lines 1-5).  
Although Yu teaches communicating with a target connection based on change in demand/capacity requirement (paragraph [0004], lines 11-17), Yu doesn’t teach that the target connection is a target backhaul model.
BBF teaches using a backhaul model tr-156 or a backhaul model-167 depending on capacity and requirements in the system (Page 9, 1.2: paragraphs 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Yu and incorporate using the different backhaul models as taught by BBG as a matter of design choice since these models help reduce operational complexity and maximize equipment interoperability (BBF: Page 7) and also the choice between tr-156 and tr-167 depends on scale and the required functionality in different situtations (BBF; Page 9, 1.2: paragraph 7).
Regarding claim 2, Yu in view of BBF teaches the apparatus according to claim 1, wherein BBF teaches using different backhauls models (Page 9, 1.2: paragraphs 4 and 5) and Yu teaches that the apparatus is further caused to: obtain configuration information associated with the target backhaul model; configure the target backhaul model based on the configuration information; and perform communication using the configured target backhaul model (paragraph [0073]).  
Regarding claim 3, Yu in view of BBF teaches the apparatus according to claim 2, wherein Yu teaches the apparatus is caused to obtain the configuration information associated with the target backhaul model by: obtaining the configuration information associated with the target backhaul model from the OLT in the optical network (Fig. 2, DPU 300 obtains the configuration information from OLT 200).  
Regarding claim 5, Yu in view of BBF teaches the apparatus according to claim 3, wherein Yu in view of BBF teaches the configuration information associated with the target backhaul model is obtained from the OLT, and wherein BBF teaches using different backhauls models (Page 9, 1.2: paragraphs 4 and 5) and Yu teaches the apparatus is further caused to: receive, from the OLT, the configuration information configured by the OLT and associated with the target backhaul model; configure the target backhaul model based on the configuration information; and -3-communicate with the OLT using the configured target backhaul model (paragraph [0073]).  
Regarding claim 7, Yu in view of BBF teaches the apparatus according to claim 1, wherein Yu teaches the message indicates that the target backhaul model is to be started in the device (paragraph [0071] and [0073] shows that once the switching is complete, the target connection starts communicating with the terminal 200).  
Regarding claim 8, Yu in view of BBF teaches the apparatus according to claim 1, wherein Yu teaches the message indicates that a current backhaul model of the apparatus is to be switched to the target backhaul model (paragraph [0071]).  
Regarding claim 16, Yu teaches an apparatus (Fig. 2, apparatus 200), comprising: at least one processor; and  -5-at least one memory comprising computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus to: select a target connection from a plurality of connections (paragraph [0071]); and transmit, to a distribution point unit (DPU) of an optical network (Fig. 2, DPU 300), a message comprising an identification of the target connection (paragraph [0073], lines 13-14), such that the DPU communicates with the device using the target connection (paragraph [0073], lines 14-17; paragraph [0072], lines 1-5).  
Although Yu teaches communicating with a target connection based on change in demand/capacity requirement (paragraph [0004], lines 11-17), Yu doesn’t teach that the target connection is a target backhaul model.
BBF teaches using a backhaul model tr-156 or a backhaul model-167 depending on capacity and requirements in the system (Page 9, 1.2: paragraphs 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Yu and incorporate using the different backhaul models as taught by BBG as a matter of design choice since these models help reduce operational complexity and maximize equipment interoperability (BBF: Page 7) and also the choice between tr-156 and tr-167 depends on scale and the required functionality in different situtations (BBF; Page 9, 1.2: paragraph 7).
Regarding claim 17, Yu in view of BBF teaches the apparatus according to claim 16, wherein BBF teaches using different backhauls models (Page 9, 1.2: paragraphs 4 and 5) and Yu teaches that the apparatus is further caused to: transmit, to the DPU, configuration information configured by the apparatus and associated with the target backhaul model (paragraph [0072]).  
Regarding claim 18, Yu in view of BBF teaches the apparatus according to claim 16, wherein Yu teaches that the message indicates that the target backhaul model is to be started in the DPU (paragraph [0071] and [0073] shows that once the switching is complete, the target connection starts communicating with the terminal 200).  
Regarding claim 19, Yu in view of BBF teaches the apparatus according to claim 16, wherein Yu teaches the message indicates that a current backhaul model of the DPU is to be switched to the target backhaul model (paragraph [0071]).  
Regarding claim 25, Yu teaches a method comprising: receiving, by a distribution point unit (DPU) of an optical network (fig. 2, DPU 300), a message comprising an identification of a target backhaul connection from an optical line terminal (OLT) in the optical network (Fig. 2, OLT 200; paragraph [0073], lines 13-14); parsing the received message to obtain the identification of the target connection (paragraph [0073], lines 14-17); and communicating with the OLT using the target connection (paragraph [0072], lines 1-5).  
Although Yu teaches communicating with a target connection based on change in demand/capacity requirement (paragraph [0004], lines 11-17), Yu doesn’t teach that the target connection is a target backhaul model.
BBF teaches using a backhaul model tr-156 or a backhaul model-167 depending on capacity and requirements in the system (Page 9, 1.2: paragraphs 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Yu and incorporate using the different backhaul models as taught by BBG as a matter of design choice since these models help reduce operational complexity and maximize equipment interoperability (BBF: Page 7) and also the choice between tr-156 and tr-167 depends on scale and the required functionality in different situtations (BBF; Page 9, 1.2: paragraph 7).
Regarding claim 26, Yu in view of BBF teaches the method according to claim 25, wherein BBF teaches using different backhauls models (Page 9, 1.2: paragraphs 4 and 5) and Yu teaches obtaining configuration information associated with the target backhaul model; configuring the target backhaul model based on the configuration information; and performing communication using the configured target backhaul model (paragraph [0073]).  
Regarding claim 27, Yu in view of BBF teaches the method according to claim 26, wherein Yu teaches that the obtaining the configuration information associated with the target backhaul model comprises obtaining the configuration information associated with the target backhaul model from the OLT in the optical network (Fig. 2, DPU 300 obtains the configuration information from OLT 200).  
Regarding claim 29, Yu in view of BBF teaches the method according to claim 27, wherein Yu in view of BBF teaches the configuration information associated with the target backhaul model is obtained from the OLT, and wherein BBF teaches using different backhauls models (Page 9, 1.2: paragraphs 4 and 5) and Yu teaches the method further comprises: receiving, from the OLT, the configuration information configured by the OLT and associated with the target backhaul model; configuring the target backhaul model based on the configuration information; and communicating with the OLT using the configured target backhaul model (paragraph [0073]).    
Regarding claim 39, Yu teaches a method comprising: selecting, by an optical line terminal (OLT) in the optical network (Fig. 2, OLT 200), a target connection from a plurality of connections (paragraph [0071]); and transmitting, to a Distribution Point Unit (DPU) of the optical network (Fig. 2, DPU 300), a message comprising an identification of the target connection (paragraph [0073], lines 13-14), such that the DPU communicates with the OLT using the target connection (paragraph [0073], lines 14-17; paragraph [0072], lines 1-5).  
Although Yu teaches communicating with a target connection based on change in demand/capacity requirement (paragraph [0004], lines 11-17), Yu doesn’t teach that the target connection is a target backhaul model.
BBF teaches using a backhaul model tr-156 or a backhaul model-167 depending on capacity and requirements in the system (Page 9, 1.2: paragraphs 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Yu and incorporate using the different backhaul models as taught by BBG as a matter of design choice since these models help reduce operational complexity and maximize equipment interoperability (BBF: Page 7) and also the choice between tr-156 and tr-167 depends on scale and the required functionality in different situtations (BBF; Page 9, 1.2: paragraph 7).
Regarding claim 40, The method according to claim 39, wherein BBF teaches using different backhauls models (Page 9, 1.2: paragraphs 4 and 5) and Yu teaches that further comprising: transmitting, to the DPU, configuration information configured by the OLT and associated with the target backhaul model (paragraph [0072]).  
Regarding claim 41, Yu in view of BBF teaches the method according to claim 39, wherein Yu teaches the message indicates that the target backhaul model is to be started in the DPU (paragraph [0071] and [0073] shows that once the switching is complete, the target connection starts communicating with the terminal 200).  
Regarding claim 42, Yu in view of BBF teaches the method according to claim 39, wherein Yu teaches the message indicates that a current backhaul model of the DPU is to be switched to the target backhaul model (paragraph [0071]).   
Claims 9, 10, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2016/0248512) in further view of Broadband Forum (TR-156: Using GPON Access in the context of TR-101 Issue 3) hereon after BBF in further view of Kuipers (US 2020/0244309).
Regarding claim 9, Yu in view of BBF teaches the apparatus according to claim 8, wherein Yu teaches the apparatus is caused to communicate with the OLT using the target backhaul model by: -4-switching the current backhaul model to the target backhaul model; and communicating with the OLT using the target backhaul model (paragraph [0071] and [0073]).  
Yu in view of BBF doesn’t teach storing configuration information associated with the current backhaul model.
Kuipers teaches storing configuration information associated with the current configuration (paragraph [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Yu in view of BBF and incorporate storing configuration information related to a current configuration as taught by Kuipers in order to efficiently improve the coexistence of different services (Kuipers: paragraph [0013]). 
Regarding claim 10, Yu in view of BBF in further view of Kuipers teaches the apparatus according to claim 9, wherein Kuipers teaches the apparatus is caused to store the configuration information associated with the current backhaul model by: determining whether the message comprises a storage indication indicating that the configuration information associated with the current backhaul model is to be stored; and in response to the message comprising the storage indication, storing the configuration information associated with the current backhaul model (paragraph [0097], for the storing step 311 to take place, it has to be already determined that a storage indication to store a current configuration already exists).  
Regarding claim 33, Yu in view of BBF teaches the method according to claim 25, wherein Yu teaches communicating with the OLT using the target backhaul model by: -4-switching the current backhaul model to the target backhaul model; and communicating with the OLT using the target backhaul model (paragraph [0071] and [0073]).  
Yu in view of BBF doesn’t teach storing configuration information associated with the current backhaul model.
Kuipers teaches storing configuration information associated with the current configuration (paragraph [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Yu in view of BBF and incorporate storing configuration information related to a current configuration as taught by Kuipers in order to efficiently improve the coexistence of different services (Kuipers: paragraph [0013]). 
Regarding claim 34, Yu in view of BBF in further view of Kuipers teaches the method according to claim 33, wherein Kuipers teaches the storing the configuration information associated with the current backhaul model comprises: determining whether the message comprises a storage indication indicating that the configuration information associated with the current backhaul model is to be stored; and in response to the message comprising the storage indication, storing the configuration information associated with the current backhaul model (paragraph [0097], for the storing step 311 to take place, it has to be already determined that a storage indication to store a current configuration already exists).    
Claims 11 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2016/0248512) in further view of Broadband Forum (TR-156: Using GPON Access in the context of TR-101 Issue 3) hereon after BBF in further view of Kuipers (US 2020/0244309) in further view of Shaffer (US 2011/0262129).
Regarding claim 11, Yu in view of BBF in further view of Kuipers teaches the apparatus according to claim 9.
Yu in view of BBF in further view of Kuipers doesn’t teach wherein the message comprises an optical network unit management control interface protocol management entity (OMCI ME), and wherein the storage indication is represented by one byte in the OMCI ME.  
Shaffer teaches an optical network unit management control interface protocol management entity (OMCI ME) (paragraph [0051]), and wherein the storage indication is represented by one byte in the OMCI ME (paragraph [0052], lines 4-5, a set action for writing an OMCI ME attribute value…; Table 4 shows that a byte can be used to report the status of an authentication attribute).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Yu in view of BBF in further view of Kuipers and incorporate the OMCI message taught by Shaffer in order to communication management information between the OLT and the ONU (Shaffer: paragraph [0051], lines 1-3).
Regarding claim 35, Yu in view of BBF in further view of Kuipers teaches the method according to claim 34.
Yu in view of BBF in further view of Kuipers doesn’t teach wherein the message comprises an optical network unit management control interface protocol management entity (OMCI ME), and wherein the storage indication is represented by one byte in the OMCI ME.  
Shaffer teaches an optical network unit management control interface protocol management entity (OMCI ME) (paragraph [0051]), and wherein the storage indication is represented by one byte in the OMCI ME (paragraph [0052], lines 4-5, a set action for writing an OMCI ME attribute value…; Table 4 shows that a byte can be used to report the status of an authentication attribute).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Yu in view of BBF in further view of Kuipers and incorporate the OMCI message taught by Shaffer in order to communication management information between the OLT and the ONU (Shaffer: paragraph [0051], lines 1-3).
Claims 21 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2016/0248512) in further view of Broadband Forum (TR-156: Using GPON Access in the context of TR-101 Issue 3) hereon after BBF in further view of Shaffer (US 2011/0262129).
Regarding claim 21, Yu in view of BBF teaches the apparatus according to claim 16.
Yu in view of BBF doesn’t teach wherein the message comprises an optical network unit management control interface protocol management entity (OMCI ME), and wherein the storage indication is represented by one byte in the OMCI ME.  
Shaffer teaches an optical network unit management control interface protocol management entity (OMCI ME) (paragraph [0051]), and wherein the storage indication is represented by one byte in the OMCI ME (paragraph [0052], lines 4-5, a set action for writing an OMCI ME attribute value…; Table 4 shows that a byte can be used to report the status of an authentication attribute).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Yu in view of BBF and incorporate the OMCI message taught by Shaffer in order to communication management information between the OLT and the ONU (Shaffer: paragraph [0051], lines 1-3).
Regarding claim 44, Yu in view of BBF teaches the method according to claim 39.
Yu in view of BBF doesn’t teach wherein the message comprises an optical network unit management control interface protocol management entity (OMCI ME), and wherein the storage indication is represented by one byte in the OMCI ME.  
Shaffer teaches an optical network unit management control interface protocol management entity (OMCI ME) (paragraph [0051]), and wherein the storage indication is represented by one byte in the OMCI ME (paragraph [0052], lines 4-5, a set action for writing an OMCI ME attribute value…; Table 4 shows that a byte can be used to report the status of an authentication attribute).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Yu in view of BBF in further view of Kuipers and incorporate the OMCI message taught by Shaffer in order to communication management information between the OLT and the ONU (Shaffer: paragraph [0051], lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637